Citation Nr: 1609620	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain (torn quad muscle).   

2.  Entitlement to an initial disability rating in excess of 20 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine.   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army National Guard from January 2008 to January 2009, with prior active service of 4 months and prior inactive service of 1 year, 8 months, and 12 days.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for right hip strain (torn quad muscle) and degenerative disc disease of the lumbar spine, assigning 10 percent ratings for each disability, effective in January 2009.  The Veteran appealed for a higher rating.  As the Veteran has claimed that he can no longer maintain a job, a claim for TDIU was considered part of the claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2013, the Board remanded the case to the RO for additional development, following which the RO, in a March 2014 rating decision, granted a 20 percent rating for degenerative disc disease of the lumbar spine, effective March 1, 2014, and granted service connection and a 20 percent rating for radiculopathy of the right lower extremity, also effective March 1, 2014.  The case was then returned to the Board.  In a November 2014 decision, the Board granted a 20 percent rating for the Veteran's orthopedic manifestations of degenerative disc disease of the lumbar spine prior to March 1, 2014, denied an initial rating higher than 20 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine for any time during the appeal, granted a 20 percent rating for radiculopathy of the right lower extremity throughout the course of the appeal, and denied an initial rating in excess of 10 percent for right hip strain.  The Board also remanded the case to the RO for additional development of the TDIU issue.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision to the extent that it denied an initial rating in excess of 20 percent for orthopedic manifestations of degenerative disc disease of the lumbar spine and denied an initial rating in excess of 10 percent for right hip strain, and to remand the case to the Board.  The Court in December 2015 granted the Joint Motion and dismissed the appeal as to the other issues decided by the Board regarding awards of a 20 percent rating prior to March 1, 2014 for orthopedic manifestations of degenerative disc disease of the lumbar spine and of an initial 20 percent rating for right lower extremity radiculopathy.  (The Court pointed out that it did not have jurisdiction over the TDIU issue because the Board had remanded it to the RO, thus rendering it a non-final decision on the matter.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion for Partial Remand, dated in December 2015, regarding the claim for an increased rating for orthopedic manifestations of degenerative disc disease of the lumbar spine, the parties noted that the Board's November 2014 decision did not provide an adequate statement of reasons or bases for its determination that a rating in excess of 20 percent was not warranted.  It observed that the Board had not addressed to an adequate degree certain medical evidence of the Veteran's limitation of motion caused by pain that would entitle him to a 40 percent rating.  Also in the Joint Motion for Partial Remand, regarding the claim for an increased rating for right hip strain, the parties noted that the Board in its November 2014 decision relied on VA examinations of the hip that were inadequate for adjudication purposes.  Specifically, it was stated that the right hip joint was not tested in weight-bearing, as required by 38 C.F.R. § 4.59, and it was not clear that both passive and active range of motion studies were conducted.  

A review of the file shows that before the Joint Motion, the Veteran underwent VA examinations in March 2015 and August 2015 to assess the severity of his lumbar spine and right hip disabilities.  On the March 2015 examination, he refused range of motion and muscle strength testing due to pain.  On the August 2015 examination, range of motion studies were performed but not apparently to the level required, as described in the Joint Motion (e.g., testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing).  Moreover, in assessing the functional impact of the lumbar spine and right hip disabilities on the Veteran's employability, the examiner inexplicably concluded that there was no impact of the spine and hip on the Veteran's ability to work because he had been forced to retire from the postal service "secondary to pain and weakness."  (A TDIU application received in March 2014, however, indicates that the Veteran's last two jobs were in the field of security for companies.)  Then in a separate medical opinion, the examiner concluded that the Veteran could "continue working in a sedentary location under strict conditions" such as not sitting or standing for more than one hour at a time, working for no more than four to six hours per day, and having frequent breaks in order to stand and stretch.  

Given the deficiencies and ambiguities in the 2015 VA examinations, as well as the fact that the RO has not considered this evidence in the first instance, the Board deems it necessary to return the case to the RO for another examination of the lumbar spine and right hip and for an opinion on the impact of the Veteran's service-connected disabilities on his employability.  

In a January 2016 written argument, the Veteran's representative asserted that the Veteran's claims file did not include records of the Veteran's neurosurgery consultations at Ann Arbor VA Medical Center (VAMC).  The treatment records in the file are derived from the Detroit VAMC, and those records in February 2012 and June 2012 appear to indicate that the Veteran had had a neurosurgical consultation at Ann Arbor.  (The records show that he was scheduled for consultations at Ann Arbor in July 2010 and October 2010 but was noted as not having appeared, and that in May 2011 he was re-scheduled for a consultation; records dated in February 2012 and June 2012 then indicate that there was a "response noted" from the "aavamc neurosurgery." )  Therefore, any Ann Arbor VAMC records of treatment of the Veteran's back and right hip should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the claims file all records of treatment pertaining to the Veteran's back and right hip at the Ann Arbor VAMC. 

2.  Arrange to have the Veteran scheduled for a VA orthopedic and neurological examination in order to determine the current level of severity of his service-connected orthopedic manifestations of degenerative disc disease of the lumbar spine and right hip strain (torn quad muscle).  The claims file must be made available to and reviewed by the examiner. 

The examiner should undertake range of motion testing of the lumbar spine and right hip, and address whether there is additional loss of function and pain on motion (per DeLuca v. Brown, 8 Vet. App. 202 (1995)).  Specifically, the examiner is requested to provide results of:

a. active range of motion studies; 
b. passive range of motion studies; and 
c. weight-bearing testing.   

The examiner is asked to describe the right hip muscle disability in light of any complaints and clinical findings as they relate to the cardinal signs and symptoms of muscle disability:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Further, the examiner is asked to characterize the severity of the muscle injury as slight, moderate, moderately severe, or severe.

The examiner should describe the Veteran's functional impairment from his service-connected orthopedic manifestations of degenerative disc disease of the lumbar spine, right hip strain (torn quad muscle), and radiculopathy of the right lower extremity disabilities, and furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.  

A complete rationale for all opinions must be provided.

3.  Then, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and right hip strain (torn quad muscle) had on his employability, considering his education and occupational experience, but not the effects of age and any nonservice-connected disabilities. 

The consulting vocational specialist should opine whether the Veteran's service-connected disabilities preclude him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his lumbar spine and right hip conditions enable him to permit training. 

The VA vocational counselor should provide rationale for the opinion offered. 
 
4.  After completion of the above, readjudicate the claims for an initial higher rating for orthopedic manifestations of degenerative disc disease of the lumbar spine and for right hip strain, and for a TDIU rating, taking into consideration whether separate ratings are warranted for the right hip disability in terms of muscle impairment and arthritis.  If any benefit sought remains denied, furnish the Veteran an appropriate supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




